We concur in the judgment entered in this case for the reason that the record does not show that the Rockford Masonic Temple Building Association, a corporation, is a beneficent and charitable organization. Its charter, which is introduced in evidence, shows the primary purpose of the corporation to be, "the mutual benefit and social intercourse of its members." The statute exempting property from taxation extends such exemption to "all property of beneficent and charitable organizations, whether incorporated in this or in any other State of the United States, * * * when such property is actually and exclusively used for such charitable or beneficent purposes and not leased or otherwise used with a view to profit." While the corporation in this case is shown to be affiliated with the masonic order, its primary purpose is not shown to be the furtherance of the beneficent purposes of that order, as was shown in People v. Freeport Masonic Temple, 347 Ill. 180. The exemption is extended, as shown by the statute quoted, to all property of beneficent and charitable organizations when such property is not leased or otherwise used with a view to profit. That the masonic order is a beneficent and charitable organization has been so many times held by this and other courts of this country as to put that question beyond the realm of debate. (Grand Lodge v. Board of Review, 281 Ill. 480;Morrow v. Smith, 145 Iowa, 514, 124 N.W. 316;Philadelphia v. Masonic Home, 60 Pa. St. 572, 28 A. 954;Kansas Masonic Home v. Board of Comrs. 81 Kan. 859,106 P. 1082; Savannah *Page 572 
v. Solomon's Lodge, 53 Ga. 93; Indianapolis v. Master of GrandLodge, 25 Ind. 518; Fitterer v. Crawford, 157 Mo. 51,57 S.W. 532; Newport v. Masonic Temple, 108 Ky. 333, 56 S.W. 405; State
v. Board of Assessors, 34 La. Ann. 574; Cumberland Lodge v.Mayor and City Council, 127 Tenn. 248, 154 S.W. 1141; Horton v.Colorado Springs Masonic Temple, 64 Colo. 529, 173 P. 61;Scottish Rite v. County Comrs. 241 N.W. (Neb.) 93.) These decisions are based not upon judicial notice or personal knowledge of the writers of the opinions but upon the record as to the primary purposes of the order of Ancient Free and Accepted Masons. It is a matter of common knowledge, and therefore one of which courts are privileged to take notice, that the primary purposes of the masonic order are the same wherever found.
Counsel have cited in opposition to these authorities,Scottish Rite Building Co. v. Lancaster County, 106 Neb. 95,182 N.W. 574. That case was definitely overruled in ScottishRite v. County Comrs, supra, decided February 19, 1932, in a well considered opinion, in which numerous decisions of this and other courts are cited.
Whether an organization is a beneficent and charitable one is to be tested by the primary purpose and use to which its property is put. (First Congregational Church v. Board ofReview, 254 Ill. 220; Grand Lodge v. Board of Review, supra.) The primary purpose of the masonic order being charitable, that order is a beneficent and charitable organization within the contemplation of the statute. That the appellee corporation in this case is affiliated with the masonic order is shown, but, as we have stated, its primary purpose is not shown in this record to be that of carrying out the charitable purpose of the masonic order. Charity, in a legal sense, is not confined to mere almsgiving or relief of poverty and distress but embraces the improvement and happiness of man. A charitable use, where neither law nor public policy forbids, may be applied to almost anything *Page 573 
that tends to promote the welldoing and wellbeing of social man. (People v. Freeport Masonic Temple, supra; People v.Walters Chapter D. A. R. 311 Ill. 304; Ould v. WashingtonHospital for Foundlings, 95 U.S. 303; Varnum Chapter D. A. R.
v. City of Lowell, 204 Mass. 484.) The statute requires that the property of charitable organizations, to be exempt, must be actually and exclusively used for charitable purposes. If property is devoted primarily to such charitable purposes as bring it within the exemption statute, an incidental use for another purpose, when not for profit, will not destroy the exemption, although property used incidentally for charitable purposes and having a primary use for another purpose does not come within the exemption. (School of Domestic Arts v. Carr,322 Ill. 562; People v. Withers Home, 312 id. 136.) Exemption statutes are to be strictly construed. This has long been the rule in this State, but it is also clear that the construction of the statute pertaining to exclusive use of property for charitable purposes should not be so narrow as to defeat the purposes of the act. The statute exempts all property of beneficent or charitable organizations so exclusively used and not used with a view to profit. The fact that a building belonging to a beneficent or charitable organization may have a dining hall, rest rooms, or other places where its members may rest and refresh themselves, does not and should not destroy the exemption if the building is not leased or otherwise used for profit. Those features of a building owned by a charitable organization which conduce to an increase in its membership tend directly to increase the support for its primary charitable purposes, and to hold that such features destroy the charitable character of the use to which the building is put, is to place so narrow a construction on the language "actually and exclusively used for such charitable or beneficent purposes," as to deprive such property of an exemption clearly intended by the statute. It may well be observed, moreover, that if such a rule be applied scarcely *Page 574 
any church buildings are exempt, for it is a matter of common knowledge that churches hold entertainments, dinners and bazaars in their church buildings and devote certain rooms therein to the comfort and entertainment of the congregation. Surely those agencies which tend to increase the membership of the organization, when such agencies are not used with a view to profit, cannot be said to destroy the religious or charitable character of either the organization or the use or render such use less actually and exclusively for charitable purposes, as intended by the statute. The test lies rather in the primary use to which the building is put than in the architecture or conveniences of the building. InCongregational Publishing Society v. Board of Review, 290 Ill. 108, buildings and other property used for the printing and publication of books and Sunday school supplies were held exempt for the reason that the income from the printing plant was used for charitable purposes. Certainly, an argument that a charitable organization which, to further its charitable purposes, erects a building must devote all of its income to charities before its building is paid for, if it be exempt from taxation, is based upon neither justice nor rule of law recognized by this or other courts in this country. As has been frequently said, whether in a given case the property involved is exempt depends upon the facts of that case pertaining to its use and purposes. That an organization which is a charitable one, as that term is defined in the law, may own valuable buildings for the furtherance of its charitable and beneficent purposes, and may so construct the same as to be convenient for the use of its members and for community use, where such buildings are not leased or used for profit, is not only well settled, (People v. Walters Chapter D. A. R. supra, andScottish Rite v. County Comrs. supra, and cases there cited,) but is a conclusion necessary to a fair interpretation of the language of the exemption statute pertaining to charitable organizations. *Page 575